RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–5, 7–9, 11, 14–22, 24–34 and 36–42 are pending in this application.
Claims 37–42 are new.
Claims 6, 10, 12, 13, 23 and 35 are canceled.
Claims 11, 16–21, 29, 33 and 34 are objected to.
Claims 1–5, 7–9, 14, 15, 22, 24–28, 30–32 and 36–42 are rejected.
Response to Arguments
Applicant’s arguments, see pages 12–13, filed 8/24/2021, with respect to the rejection(s) of claim(s) 1–9, 14, 15, 22, 24–28, 30–32 and 36 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (2015/0161668), Glotzer (2015/0135071), Larsen et al. (2012/0236201)*, Conducttr reference (“Conducttr Quick Start Tutorial”, March 19, 2015), and Brandstetter (2015/0310498).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 7–9, 14, 15, 22, 24–27 and 36–42 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (2015/0161668) in view of Glotzer (2015/0135071), further in view of Brandstetter (2015/0310498), and further in view of Larsen et al. (2012/0236201).
Regarding claim 1, Lee teaches an apparatus for managing non-linear transmedia content data comprising:
a memory configured to store a plurality of transmedia content data items and associated linking data which define time-ordered content links between the plurality of transmedia content data items, the plurality of transmedia content data items being arranged into linked transmedia content subsets comprising different groups of the transmedia content data items and different time-ordered content links there between (¶19, RAM as a general memory; ¶25, "one or more transmedia story objects" as well as "a collection of related transmedia story objects" are described; said collection can be scheduled and presented in a timely ordered fashion, such as chapters/episodes of a television show; ¶26, story objects can be scheduled "as a function of a time", i.e. a playlist; ¶11, transmedia content object or story objects stored within transmedia content database can include any plurality of raw content streams),
a processor, in communication with the memory (¶19, controller/processor), configured to utilize a control engine to:
receive, from an electronic device, one or more instructions to create a new time-ordered content link between at least two of the plurality of transmedia content data items; and modify the associated linking data stored in the memory to include the new time-ordered content link 
However, Lee does not explicitly teach wherein the time-ordered content links indicate an order in which linked transmedia content data items are presented; process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items; identify, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characterization metadata that match one or more second content characteristic metadata that specifies: similar characters, similar or identical factual times, or similar or identical fictional times of previously consumed transmedia content data items of the user, wherein the one or more new transmedia content data items comprise: stories, story arcs, or story systems to be extended with new content; and notify the user of the new transmedia content data items.
Glotzer from the same field of endeavor teaches wherein the time-ordered content links indicate an order in which linked transmedia content data items are presented (Fig. 5; ¶¶65–69, plurality of assets, such as one as shown in primary asset 502P of Fig. 5, can comprise a segmented plurality of time segments which are temporally segmented, which its temporal segment information can be used to assemble and be presented in proper order, such as presentation of a movie program or video; generally, segments that have specific time segments in presentation format such as a movie or video would be shown in a chronological order which is the order the segments are to be presented);

However, the combined teachings do not explicitly teach process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items; identify, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characterization metadata that match one or more second content characteristic metadata that specifies: similar characters, similar or identical factual times, or similar or identical fictional times of previously consumed transmedia content data items of the user, wherein the one or more new transmedia content data items comprise: stories, story arcs, or story systems to be extended with new content; and notify the user of the new transmedia content data items.
Brandstetter from the same field of endeavor teaches identify, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characterization metadata that match one or more second content characteristic metadata that specifies: similar characters, similar or identical factual times, or similar or identical fictional times of previously consumed transmedia content data items of the user, wherein the one or more new transmedia content data items comprise: stories, story arcs, or story systems to be extended with new content (¶20, recommendation engine can provide recommendation of second item of media content on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Brandstetter to create the best immersive media experiences for the consumer of the transmedia story. By having particular recommendations presented to the consumer of such transmedia story, the consumer would have found more appealing and more likely to actively engage with the narrative or story by becoming even more engrossed in the plot/storyline of the presented transmedia content.
However, the combined teachings do not explicitly teach process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items.
Larsen from the same field of endeavor teaches process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items (Abstract, in digital asset management, authoring/presenting multimedia content packages is disclosed; ¶208; ¶¶237-45, assets can include transmedia narratives, where the type of transmedia narrative content includes text-related content, audio related content and video related content [¶238]; ¶239, particular descriptions that may be used to provide search capabilities to the user searching for particular scenes, for example in a transmedia content include the ability to search "image-
notify the user of the new transmedia content data items (¶316, ability to manually provide notifications of a content such as "user's posted video clip" can be provided to the system which can notify such posted video clip to the intended recipients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lee using the Larsen to provide an ability to dynamically search available digital asset for multimedia object authoring and presentation, including content available to the creators such as transmedia narrative related content. By providing capabilities for searching the transmedia narrative content including images, the authoring system such as the one useable in Lee would have been improved by providing the creators the ability to easily search the exact content that the creator wanted without parsing over individual files in a file explorer or such.

Regarding claim 2, Lee teaches a system comprising:
an apparatus for managing non-linear transmedia content data, the apparatus comprising: a memory configured to store a plurality of transmedia content data items and associated linking data which define time-ordered content links between the plurality of transmedia content data items, the plurality of transmedia content data items being arranged into linked transmedia content subsets comprising different groups of the transmedia content data items and different time-ordered content links therebetween (¶19, RAM as a general memory; ¶25, "one or more transmedia story objects" as well as "a collection of related 
a processor, in communication with the memory (¶19, controller/processor), configured to utilize a control engine to:
receive, from an electronic device, one or more instructions to create a new time-ordered content link between at least two of the plurality of transmedia content data items; modify the associated linking data stored in the memory to include the new time-ordered content link (¶22; ¶26; ¶33, user media device can perform playback of dynamically assembled transmedia story objects/stories, for example, via transmedia player using HTML5/Flash/Java/etc.; ¶¶28-30; ¶39, a transmedia story can be generated on one or more factors such as user interaction; different injection points for different content based on different factors which would result in a transmedia story being generated);
an electronic device configured to be in communication with the apparatus, and further configured to receive user input and thereby communicate with the processor and provide the one or more instructions to create each new time-ordered content link between the at least two of the plurality of transmedia content data items (¶22, user media device has the ability to playback and interact with transmedia story objects; ¶¶28-30; ¶39; transmedia story can be generated on one or more factors such as user interaction; different injection points for different content based on different factors which would result in a transmedia story being generated).
However, Lee does not explicitly teach wherein the time-ordered content links indicate an order in which linked transmedia content items are presented; process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items; identify, from the content 
Glotzer from the same field of endeavor teaches wherein the time-ordered content links indicate an order in which linked transmedia content items are presented (Fig. 5; ¶¶65–69, plurality of assets, such as one as shown in primary asset 502P of Fig. 5, can comprise a segmented plurality of time segments which are temporally segmented, which its temporal segment information can be used to assemble and be presented in proper order, such as presentation of a movie program or video; generally, segments that have specific time segments in presentation format such as a movie or video would be shown in a chronological order which is the order the segments are to be presented);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lee using Glotzer to present media in a properly time ordered manner in medium such as a movie or a video such that the end audience member watching such presentation would more easily follow the underlying plot or story line as referenced in a most logical order, including chronological one. By having such presentment of story line in a logical order, transmedia story management system of Lee would have been more useful to the audiences attempting to consume the transmedia story.
However, the combined teachings do not explicitly teach process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items; identify, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characterization metadata that match one or more second content characteristic metadata that 
Brandstetter from the same field of endeavor teaches identify, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characterization metadata that match one or more second content characteristic metadata that specifies: similar characters, similar or identical factual times, or similar or identical fictional times of previously consumed transmedia content data items of the user, wherein the one or more new transmedia content data items comprise: stories, story arcs, or story systems, to be extended with new content (¶20, recommendation engine can provide recommendation of second item of media content on whether such second item of media content should be generated; for example, suggestion of a particular storyline of the most popular interstitial content item is disclosed; in order to generate such storylines for the suggested recommended storyline, the underlying system generating such storylines would at least incorporate a previously known "character" or "storylines" or "plotlines" from which to generate such stories from, which would extend into the newly generated transmedia storyline content; see also ¶¶11-12 for detailed characteristics of what transmedia content includes; and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Brandstetter to create the best immersive media experiences for the consumer of the transmedia story. By having particular recommendations presented to the consumer of such transmedia story, the consumer would have found more appealing and more likely to actively engage with the narrative or story by becoming even more engrossed in the plot/storyline of the presented transmedia content.

Larsen from the same field of endeavor teaches process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items (Abstract, in digital asset management, authoring/presenting multimedia content packages is disclosed; ¶208; ¶¶237-45, assets can include transmedia narratives, where the type of transmedia narrative content includes text-related content, audio related content and video related content [¶238]; ¶239, particular descriptions that may be used to provide search capabilities to the user searching for particular scenes, for example in a transmedia content include the ability to search "image-related content such as, for example, images...colors, pixel grouping characteristics, etc." as well as frame characteristics such as facial recognition, color matching, scene transitions, etc. - this suggests that in order to provide searching capabilities to the user based on such characteristics, at least the images within the transmedia content must be characterized on the individual basis of the characteristics [i.e. colors of the image] which is made available to the system for providing searching capabilities);
notify the user of the new transmedia content data items (¶316, ability to manually provide notifications of a content such as "user's posted video clip" can be provided to the system which can notify such posted video clip to the intended recipients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lee using the Larsen to provide an ability to dynamically search available digital asset for multimedia object authoring and presentation, including 

Regarding claim 36, Lee teaches a computer-implemented method for managing non-linear transmedia content data comprising:
providing a memory configured to store a plurality of transmedia content data items and associated linking data which define time-ordered content links between the plurality of transmedia content data items; arranging the plurality of transmedia content data items into linked transmedia content subsets comprising different groups of the transmedia content data items and different time-ordered content links therebetween (¶19, RAM as a general memory; ¶25, "one or more transmedia story objects" as well as "a collection of related transmedia story objects" are described; said collection can be scheduled and presented in a timely ordered fashion, such as chapters/episodes of a television show; ¶26, story objects can be scheduled "as a function of a time", i.e. a playlist; ¶11, transmedia content object or story objects stored within transmedia content database can include any plurality of raw content streams),
receiving one or more instructions to create a new time-ordered content link between at least two of the plurality of transmedia content data items (¶22; ¶26; ¶33, user media device can perform playback of dynamically assembled transmedia story objects/stories, for example, via transmedia player using HTML5/Flash/Java/etc.; ¶¶28-30; ¶39, a transmedia story can be generated on one or more factors such as user interaction; different injection points for different content based on different factors which would result in a transmedia story being generated);
modifying the associated linking data stored in the memory to include the new time- ordered content link (¶22, user media device has the ability to playback and interact with 
However, Lee does not explicitly teach wherein the time-ordered content links indicate an order in which linked transmedia content items are presented; processing a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items; identifying, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characteristic metadata that match one or more second content characteristic metadata that specifies: similar characters, similar or identical factual times, or similar or identical fictional times of previously consumed transmedia content data items of the user, wherein the one or more new transmedia content data items comprise: stories, story arcs, or story systems to be extended with new content; and notifying the user of the new transmedia content data items.
Glotzer from the same field of endeavor teaches wherein the time-ordered content links indicate an order in which linked transmedia content items are presented (Fig. 5; ¶¶65–69, plurality of assets, such as one as shown in primary asset 502P of Fig. 5, can comprise a segmented plurality of time segments which are temporally segmented, which its temporal segment information can be used to assemble and be presented in proper order, such as presentation of a movie program or video; generally, segments that have specific time segments in presentation format such as a movie or video would be shown in a chronological order which is the order the segments are to be presented);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lee using Glotzer to present media in a properly time ordered manner in medium such as a movie or a video such that the end audience member 
However, the combined teachings do not explicitly teach processing a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items; identifying, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characteristic metadata that match one or more second content characteristic metadata that specifies: similar characters, similar or identical factual times, or similar or identical fictional times of previously consumed transmedia content data items of the user, wherein the one or more new transmedia content data items comprise: stories, story arcs, or story systems to be extended with new content; and
Brandstetter from the same field of endeavor teaches identifying, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characteristic metadata that match one or more second content characteristic metadata that specifies: similar characters, similar or identical factual times, or similar or identical fictional times of previously consumed transmedia content data items of the user, wherein the one or more new transmedia content data items comprise: stories, story arcs, or story systems to be extended with new content (¶20, recommendation engine can provide recommendation of second item of media content on whether such second item of media content should be generated; for example, suggestion of a particular storyline of the most popular interstitial content item is disclosed; in order to generate such storylines for the suggested recommended storyline, the underlying system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Brandstetter to create the best immersive media experiences for the consumer of the transmedia story. By having particular recommendations presented to the consumer of such transmedia story, the consumer would have found more appealing and more likely to actively engage with the narrative or story by becoming even more engrossed in the plot/storyline of the presented transmedia content.
However, the combined teachings do not explicitly teach processing a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items; notifying the user of the new transmedia content data items.
Larsen from the same field of endeavor teaches processing a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items (Abstract, in digital asset management, authoring/presenting multimedia content packages is disclosed; ¶208; ¶¶237-45, assets can include transmedia narratives, where the type of transmedia narrative content includes text-related content, audio related content and video related content [¶238]; ¶239, particular descriptions that may be used to provide search capabilities to the user searching for particular scenes, for example in a transmedia content include the ability to search "image-related content such as, for example, images...colors, pixel grouping characteristics, etc." as well as frame characteristics such as facial recognition, color matching, scene transitions, etc. - this 
notifying the user of the new transmedia content data items (¶316, ability to manually provide notifications of a content such as "user's posted video clip" can be provided to the system which can notify such posted video clip to the intended recipients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lee using the Larsen to provide an ability to dynamically search available digital asset for multimedia object authoring and presentation, including content available to the creators such as transmedia narrative related content. By providing capabilities for searching the transmedia narrative content including images, the authoring system such as the one useable in Lee would have been improved by providing the creators the ability to easily search the exact content that the creator wanted without parsing over individual files in a file explorer or such.

Regarding claim 3, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 2. Lee further teaches at least one additional electronic device configured to receive user input and thereby communicate with the processor and provide instructions to create time-ordered content links between at least three of the plurality of transmedia content data items (¶43, ability to use the underlying system using plurality of devices is disclosed).

Regarding claim 4, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 2. Lee further teaches wherein the memory is further configured to store: the plurality of user data items associated with the user of the system (¶¶48-51, an embodiment where a transmedia event can comprise objects such as a trophy or a badge that a user would have taken certain actions for 

Regarding claim 5, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 2. Lee further teaches wherein the plurality of user data items comprises at least user identification data or a user profile for the user associated with the plurality of user data items (¶52, connecting a particular user to a social media website/profile to the particular user's own social media timeline is disclosed).

Regarding claim 7, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 5. Lee further teaches wherein the plurality of user data items comprises the user profile, and user profile comprises one or more of: user preference data pertaining to preferences of the user (¶24); user behavior data pertaining to online behavior of the users; user interaction data pertaining to an interaction of the user with other users; or user location data pertaining to a current determined user location, a past determined user location or a combination thereof.

Regarding claim 8, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 2. Lee further teaches wherein the processor is further configured to provide a user modelling engine configured to identify user interaction of the user with the one or more transmedia content data items and update the user interaction data of the user to be indicative of the one or more transmedia content data items thereby interacted with (¶26, scheduling transmedia story objects can dynamically occur as a function of a user viewing history or user data; ¶43, the 

Regarding claim 9, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 2. Lee further teaches wherein the memory is further configured to store: the plurality of content characterization data items, each content characterization data item characterizing one or more of the transmedia content data items, wherein each of the one or more transmedia content data items is associated with at least one of the content characterization data items (¶¶66-68, a content extracted from a user's social media stream can be used to directly/indirectly affect transmedia story stream; for example, a transmedia story stream can have a music playing in a background chosen based on the user's tastes; such customization of transmedia story would require identification of story objects being identified, for example, the type of music in the background the story object contains in order to directly or indirectly affect the story stream presentation to the user, which requires identifying and associating what type of music the underlying story object has).

Regarding claim 14, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 2. Lee further teaches wherein the time-ordered content links define a narrative order of the transmedia content data items (¶25, for example, chapters/episodes of a television show when laying out transmedia story objects; it is generally known that a TV show and numbered episodes progress a story from beginning to the end as the episodes also progress through time).

Regarding claim 15, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 2. Lee further teaches wherein each time-ordered content link defines a directional link between two transmedia content data items of the plurality of transmedia content data items (¶26, 

Regarding claim 22, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 2. Lee further teaches wherein the processor is configured to transmit transmedia content data comprising the associated linking data and one or more of the transmedia content data items to the electronic device (Fig. 4; ¶22, user media device can receive transmedia story objects).

Regarding claim 24, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 2. Lee further teaches wherein the electronic device is configured to output the transmedia content data items on an output device connected to the electronic device such that the user is presented with the transmedia content data items on the output device (¶22, disclosure of kiosks as well as devices such as desktops and laptops in conjunction with televisions; generally, kiosks are not a single electronic device - they have a computing platform connected to a monitor which are two separate devices in general).

Regarding claim 25, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 2. Lee further teaches wherein the electronic device is configured to accept input, via a user input interface, indicative of a subset entry point (¶¶53-54, transmedia player rendering progress bar that can be used to indicate, for example, a "chapter location", can also accept interaction or completion of user events, for example controlling a device as disclosed in ¶41).

Regarding claim 26, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 2. Lee further teaches wherein the electronic device is configured to output the transmedia content data item indicated by a selected subset entry point (¶¶53-54, transmedia player rendering progress bar that can be used to indicate, for example, a "chapter location").

Regarding claim 27, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 2. Lee further teaches wherein the electronic device is configured to display each subsequent transmedia content data item in turn according to time-ordered content links between the transmedia content data items (Fig. 4; ¶22, user media device can receive transmedia story objects as well as show/render them).

Regarding claims 37 and 40, Lee, Glotzer, Brandstetter, and Larsen teach the limitations of claims 1 and 2 respectively. Larsen further teaches wherein the content characterization data items further comprise interaction characterization data pertaining to one or more interactive components of the plurality of transmedia content data items (¶¶354-55, for example, interactive games and simulations can be integrated as events within Transmedia narratives).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lee using the Larsen to provide an ability to dynamically search available digital asset for multimedia object authoring and presentation, including content available to the creators such as transmedia narrative related content. By providing capabilities for searching the transmedia narrative content including images, the authoring system such as the one useable in Lee would have been improved by providing the creators the ability to easily search the exact content that the creator wanted without parsing over individual files in a file explorer or such.

Regarding claims 38 and 41, Lee, Glotzer, Brandstetter, and Larsen teach the limitations of claims 1 and 2 respectively. Larsen further teaches wherein the content characterization data items further comprise auditory characterization data pertaining to one or more auditory components of the plurality of transmedia content data items (¶¶237-45).


Regarding claims 39 and 42, Lee, Glotzer, Brandstetter, and Larsen teach the limitations of claims 1 and 2 respectively. Larsen further teaches wherein the content characterization data items further comprise textual characterization data pertaining to one or more textual components of the plurality of transmedia content data items (¶¶237-45, particularly ¶238).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lee using the Larsen to provide an ability to dynamically search available digital asset for multimedia object authoring and presentation, including content available to the creators such as transmedia narrative related content. By providing capabilities for searching the transmedia narrative content including images, the authoring system such as the one useable in Lee would have been improved by providing the creators the ability to easily search the exact content that the creator wanted without parsing over individual files in a file explorer or such.

Claims 28 and 30–32 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (2015/0161668) in view of Glotzer (2015/0135071), further in view of Brandstetter (2015/0310498), further in view of Larsen et al. (2012/0236201), and further in view of Conducttr reference (“Conducttr Quick Start Tutorial”, March 19, 2015)

Conducttr reference from the same field of endeavor teaches wherein the electronic device is configured to receive input, via a user input interface, indicative of one of a plurality of transmedia content subsets when a currently output transmedia content data item is shared among the plurality of transmedia content subsets (p. 12-14, Conducttr program, which is a tool used in facilitating creation and management of transmedia story, can create individual transmedia story objects; for example, a twitter call to action as shown in p. 14 and associated content in pages 15-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the combined teachings using Conducttr reference to implement a web-based editing system where transmedia story can be created/generated. Such web-based editing system would have conferred advantages such as ease of use due to not having to install a program on local machines at all, thereby bypassing many disadvantages associated with such installation.

Regarding claim 30, Lee, Glotzer, Brandstetter and Larsen teach the limitations of claim 22. However, the teachings do not explicitly teach wherein the electronic device further comprises a communication layer, wherein the transmedia content data item is received via the communication layer and instructions are provided to the processor via the communication layer.
Conducttr reference from the same field of endeavor teaches wherein the electronic device further comprises a communication layer, wherein the transmedia content data item is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Conducttr reference to implement a web-based editing system where transmedia story can be created/generated. Such web-based editing system would have conferred advantages such as ease of use due to not having to install a program on local machines at all, thereby bypassing many disadvantages associated with such installation.

Regarding claim 31, Lee, Glotzer, Brandstetter, and Larsen teach the limitations of claim 30. However, the teachings do not explicitly teach wherein the communication layer is configured to check that a user account associated with the electronic device is permitted to view the transmedia content data; provide one or more instructions to create the new time-ordered content link between at least two of the plurality of transmedia content data items; or a combination thereof.
Conducttr reference from the same field of endeavor teaches wherein the communication layer is configured to check that a user account associated with the electronic device is permitted to view the transmedia content data; provide one or more instructions to create the new time-ordered content link between at least two of the plurality of transmedia content data items; or a combination thereof (p. 5, login with credentials must be provided in order to access the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further improve upon the combined teachings to provide a well-known security mechanism such as login and password for authentication for web-based applications so that only intended users may experience and enjoy such web-based applications.


Conducttr reference from the same field of endeavor teaches wherein the communication layer is configured to prevent the electronic device from: outputting the transmedia content data item; providing one or more instructions to create the new time-ordered content link if the user account is not permitted; or a combination thereof (p. 5, login with credentials must be provided in order to access the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further improve upon the combined teachings to provide a well-known security mechanism such as login and password for authentication for web-based applications so that only intended users may experience and enjoy such web-based applications.
Allowable Subject Matter
Claims 11, 16–21, 29, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                               

/KEVIN T BATES/              Supervisory Patent Examiner, Art Unit 2458